Case 2:19-cv-01509-RFB-VCF Document1-2 Filed 08/29/19 Page 1 of 6

Exhibit 2
Case 2:19-cv-01509-RFB-VCF Document 1-2 Filed 08/29/19 Page 2 of 6
DocuSign Envelope ID: EBAA86EB-A285-4997-AFB9-84D0D73C25D1

FORMULATOR AGREEMENT

This Formulator Agreement (“Agreement”) is made and entered into as of this day of the 11th
day of May, 2016 and between Epigenetic Labs LLC., a Nevada Limited Liability Company
(“Company”), AND Dr. Daniel Nuzum ("Formulator"), with reference to the following recitals:

WHEREAS, Company and Formulator currently desire to enter into a business relationship,
whereby Formulator performs certain services for Company, and

WHEREAS, Company has developed a substantial amount of confidential and proprietary
information in connection with its business that would not otherwise be available to Formulator

through any other source, all of which Company desires to protect and keep in the strictly
confidential and secret.

NOW THEREFORE, in consideration of the mutual agreements and promises contained herein,
and for other good and valuable consideration, and receipt and adequacy of which is
hereby acknowledged, the parties here/to agree as follows:

1. Services

Formulator shall perform the following:

(a) Formulator shall formulate nutritional supplements and work with manufacturers to
formulate nutritional supplements.

(b) The results and proceeds of Formulator's services hereunder shall be deemed a “work-
made-for-hire” specifically ordered by Company. Formulator acknowledges and
agrees that all formulas, ideas, inventions, improvements, developments and
discoveries made, conceived or reduced fo practice by Formulator, whether
individually or in collaboration with others, during the course of performance under this
Agreement, are the sole property of Company.

(c) The Formulator represents that she/he is free to enter into this Agreement and that this
engagement does not violate the terms of any agreement between the Formulator
and any third party. Further, the Formulator in rendering his or her duties shall not utilize
any third party invention, discovery, development, innovation or trade secret in which
she/he does not have a proprietary interest. During the term of this agreement, the
Formulator shall devote as much of her/his productive time, energy and abilities to the
performance of her/his duties hereunder as is necessary to perform the required duties
in a timely, professional and productive manner as is specified by the Company. The
Formulator is free to perform services for other parties while performing services for the
Company.

2. Effective Date
This Agreement shall become effective as of the date first referenced above and shall

continue in full force and effect until April 30, 2017, at which times both parties shall have the
option to renew.

(oran
Case 2:19-cv-01509-RFB-VCF Document 1-2 Filed 08/29/19 Page 3 of 6
DocuSign Envelope ID: EBAA86EB-A285-4997-AFB9-84D0D73C25D1

3. Compensation to Formulator

As consideration for the performance of services to Company, Contract shall receive
compensation as agreed upon by both parties. Under no circumstances shall the
compensation be deemed as wages, but rather nonemployee compensation and/or royalties
for the sale of products. Compensation shall be calculated based on Appendix A.

4. Termination

Company may, in its sole and exclusive discretion, terminate this Agreement without written
notice. Formulator may also terminate this Agreement without written notice to the Company.
Upon termination, Formulator’s entitlement compensation shall be calculated based on
Appendix A.

5. Independent Contractor Status

This Agreement shall not constitute a hiring by either party. In that regard, it is expressly
acknowledged, understood and agreed by Formulator and Company that Formulator shall
be, and remain at all times, an independent contractor with respect to Company
performance of the Services and not an employee of, or partner or joint venture with,
Company. To that end, Formulator and Company further acknowledge, understands and
agree that (a) Formulator shall be under the control of Company only as to the results of the
performance of the Services: (b) Formulator shall retain sole and absolute discretion and
judgment over the method, manner, and means of the performance of the Services: (c)
Formulator will be solely responsible for maintaining Formulator’s insurance coverage,
including but not limited to, worker's compensation and public liability coverage: and (d)
Formulator shall have no authority to act as an agent, or in any other capacity, for or on
behalf of Company or to bind Company in any manner whatsoever.

6. Confidentiality Treatment of information

Formulator covenants and agrees that Formulator shall not, at any time during or following the
term of this Agreement, directly or indirectly, disclose, divulge, reveal, report, publish, transfer
or use, for any purpose whatsoever, any Confidential and Proprietary Information Formulator
will hold in strict confidence and in a fiduciary capacity. During the term of this Agreement,
Formulator shall safeguard all Confidential and Proprietary Information in Formulator's
possession or control to prevent its acquisition by unauthorized third parties. Formulator further
agrees to return to Company immediately upon the termination of this Agreement all
Confidential and Proprietary Information in Formulator’s possession or control which is
recorded or fixed in any medium whatsoever, including without limitation, printed, or typed
materials, personal notes, reproductions, computer tapes, disks and programs, tape
recordings and photographs.

7. Non-Competition

During the term of this Agreement, Formulator will not, either directly or indirectly, engage or
participant in any business or activity that is in direct competition with the Company’s business
to the extent that such business or activity would significantly inhibit Formulator's ability to
perform hereunder. Additionally, Formulator shall inform Company of any such business or
activity prior to its commencement.
DS
[DAN
Case 2:19-cv-01509-RFB-VCF Document 1-2 Filed 08/29/19 Page 4 of 6
DocuSign Envelope ID: EBAA86EB-A285-4997-AFB9-84D0D73C25D1

8. Non-Solicitation

Either during the term of this agreement or for a period of one year following the termination of
this agreement, Formulator will not, either directly or indirectly, solicit any customers or clients
of the Company without express written authorization from the Company. Also, Formulator will
not hire or solicit any employees of the Company during the term of this contract and for one
year following the term of this contract.

9. Non-Assignment

The interests of the Formulator under this Agreement are not subject to the claims of his
creditors and may not be voluntarily or involuntarily assigned, alienated or encumbered.
Formulator may not assign, delegate or discharge his/her duties to any other persons or
entities.

10. Remedies

If at any time the Formulator violates any of the covenants or agreements set forth in
paragraphs 6, 7, 8 and 10, the Company shall have the right to terminate all of its obligations
to make further payments under this Agreement. The Formulator acknowledges that the
Company would be irreparably injured by a violation of paragraph 6, 7, 8 or 10 and agrees
that the Company shall be entitled to an injunction restraining the Formulator from any actual
or threatened breach of paragraph 6, 7, 8 or 10 or to any other appropriate equitable remedy
without any bond or other security being required.

11. Intellectual Property

Formulator hereby assigns fo Company all of Formulator'’s right, title and interest in and to all
intellectual property, inventions, improvements, developments, products, trade secrets,
discoveries, trade names and trademarks conceived, systems or other such data information
of Company, or relating to the business of Company, which are created during the terms of
this Agreement. Formulator, upon the written request of Company, and at the sole cost and
expense of Company, will execute, acknowledge, deliver and file any and all documents
necessary or useful to vest in Company all Formulator's right, title, and interest in and to all of
such matters, all of which will constitute Trade Secrets of Company until such matters cease to
be Trade Secrets by operation of law. All intellectual property involved and derived from the
Program is the sole and exclusive property of Company.

12. Entire Agreement

This Agreement contain the entire understanding of the parties hereto with respect to the
subject matter hereof and supersedes any and all previous or contemporaneous agreements
concerning such subject matter, whether oral or written. Additionally, the parties hereto
acknowledges, understands and agree that this Agreement may not be modified, amended
or otherwise changed, in any manner, except by a writing executed by the parties hereto.

13. Mediation/Arbitration/Attorney’s Fees

Any disputes arising under this Agreement shall be resolved first by good-faith mediation
between the parties. If the dispute persists despite party attempts at mediation, the dispute
shall be resolved by arbitration in Nevada in accordance with the rules of the American

(AN
Case 2:19-cv-01509-RFB-VCF Document1-2 Filed 08/29/19 Page 5 of 6
DocuSign Envelope ID: EBAA86EB-A285-4997-AFB9-84D0D73C25D1

Arbitration Association in Nevada. Both parties shall be entitled to engage in all forms of
discovery as permitted under Nevada. The prevailing party shall be entitled to recover the
costs of arbitration unless otherwise determined by the arbitrator and shall be entitled to
reasonable attorney's fees as determined by the arbitrator.

14. Severability
If any portion of this Agreement shall be determined to be illegal, invalid or unenforceable by
a court or competent jurisdiction, the remaining portion of this Agreement shall nevertheless,

remain in full force and effect, with any such illegal, invalid or unenforceable portion being
deemed deleted.

14. Governing Law

This Agreement shall be interpreted and enforced under the laws of the State of Nevada
which are applicable to contracts wholly executed and wholly performed in said State.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and
year first above written.

Epigenetic Labs, LLC

DocuSigned by:
By: Ty Bollinger
Ty Bollinger, Managing Member
DocuSigned by:
; | Jonotlan Hunsaker
y:

Jon Hunsaker, Managing Member

Formulator - Dr. Daniel Nuzum

DocuSigned by:
By: [¢ Oe

—
\“sé7o200cr09s4ec...

(Ary
Case 2:1
B

-Cv-01509-RFB-VCF Document 1-2 Filed 08/29/19 Page 6 of 6
DocuSign Envelope IDy EBAA86EB- 7-A

FB9-84D0D73C25D1

APPENDIX A

Formulator’s Compensation shall be calculated as follows:

e $10,000 per month for “formulator fees” 0) Ds ps
| f\ husk | te
PLUS

¢ 2% of Gross Sales of Formulator’s Products

o For purposes of this Agreement, Gross Sales are defined as gross receipts (less
returns and advertising costs).

o “Formulator’s products” are defined as products which were conceived and
formulated by Formulator. As of the date of this Agreement, these products
include 7M, 7M+, Turmeric 3D, Optimoxx, FulviMAX, the probiotic/enzyme
combination, the hormone balancing product, and the Magi-Complex.
Formulator will also be paid the same percentage for sales of future products
conceived and formulated by Formulator and sold by Company.

o This amount shall be calculated and paid within 45 days of the end of each
calendar year.

IN ADDITION:

e Formulator shall not be compensated for the sale of any Company products which are
private labeled, affiliate promotions, or other products which were not formulated by
Formulator. Formulator shall only be compensated for Formulator's Products, as defined
above.

e Upon termination of this Agreement, Formulator shall no longer receive $10,000 per
month, but Formulator shall receive 2% of Gross Sales of Formulator’s Products, as
defined above, and shall be paid to Formulator in perpetuity.
